BeaRd, Justice.
An information was filed by the county and prosecuting attorney of Natrona County in the district court of that county charging the plaintiff in error, E. W. Patrick, with the crime of bringing into the state sheep that were infected with scab. The charge contained in the information being as follows: “that E. W. Patrick, late of the county aforesaid, on or about the sixth day of December, A. D. 1906, in the County of Natrona, in the State of Wyoming, did *264wilfully and knowingly bring into the State of Wyoming and County of Natrona and did willfully and knowingly cause to be brought into the county and state aforesaid 188 head of bucks, the said bucks being - then and there infected with scab.” To this information he pleaded guilty and was sentenced to pay a fine of $725, and costs. From that judgment he brings the case here on error.
There is no bill of exceptions in the case; and hence the only alleged errors that can be considered here are such as appear upon the face of the record. The record contains the information, the plea of guilty by the defendant, the judgment, and what is entitled a motion in arrest of judgment, and the order of the court denying said motion. The assignment of errors as contained in the petition in error are, “1. The district court of Natrona County was without jurisdiction of the subject matter of said prosecution. 2. The said information filed herein on December 8, 1906, wholly failed to state facts which constitute any violation of the laws of Wyoming. 3. The court was without jurisdiction to give judgment. 4. The court erred in overruling the motion of defendant in arrest of judgment. 5. The court erred in overruling the motion of defendant to set aside his plea of guilty.” •
In the absence of a bill of exceptions it is clear that this record presents but two questions, viz : the sufficiency of the information to state an offense; and the jurisdiction of the district court of the subject matter of the action. The statute upon which the information is based is Sec. 2090, R. S. 1899, as amended and re-enacted by Sec. 4, Ch. 98, S. L. 1905, and is as follows: “It shall be unlawful for any person to bring into this state any sheep infected with scab or any other infectious or contagious disease, or that have in any manner been exposed to such disease. If any person shall violate the provisions of this section, he shall, upon conviction thereof, be punished by imprisonment in a county jail for a term of not exceding sixty days or a fine of not *265less than five hundred nor more than one thousand dollars, or both.”
It is argued that the information is bad because it alleges that the defendant brought diseased sheep into the state and also that he caused them to be brought in; and that the court could not know by defendant’s plea which of these acts he committed, and that the latter is not a violation of the statute. It is not claimed that the information does not sufficiently charge the offense of bringing diseased sheep into the state; and if it be true that the fact that he onfy caused them to be brought in is no crime, then that allegation was mere surplusage and by the express provision of our statute “no indictment shall be deemed invalid, nor shall the trial, judgment or other proceedings be stayed, arrested or in any manner affected: * * * for any sur-plusage or repugnant allegation where there is sufficient matter alleged to indicate the crime or person charged.” (Sec. 5301 R. S. 1899.) And, again, the objection is to the manner in which the offense is-charged and the defect, if any, was waived by pleading to the merits. By pleading guilty the defendant admitted the facts that were sufficiently pleaded. Pie admitted that he brought the sheep into the state and that they were infected with scab; and that constituted the offense.
It is also claimed that the statute is void because it conflicts with the clause of the Constitution of the United States that ordains “Congress shall have power to regulate commerce with foreign nations and among the several states,” &c. But we do not regard our statute as an attempt to regulate interstate commerce or as in fact doing so; but is rather a reasonable and necessary exercise of the police power of the state to exclude from its borders diseased sheep, the introduction of which would endanger the sheep industry of the state. A statute of Colorado which made it a misdemeanor for any one to bring into the state diseased animals or those that had been brought in contact with such diseased animals within ninety days *266prior to their importation; and also prohibiting the bringing. into the state of horses or cattle from a state or territory south of the 36th parallel of north latitude during certain seasons, unless the importer should procure from the State Veterinary Sanitary Board of Colorado a certificate that the animals were free from all infectious or contagious diseases, was attacked upon the ground that it violated the constitutional provision above referred to. The case went to the supreme court of the United States, and it was held that the statute was valid; and in the opinion that court said: “Now, it is said that the defendant has a right under the Constitution of the United States to ship live- stock from one state to another state. This will be conceded on all hands. But the defendant is not given by that instrument the right to introduce into a state, against its will, live stock affected by a contagious, infectious or communicable disease, and whose presence in the state will or may be injurious to its domestic animals. The state— Congress not having assumed charge of the matter as involved in interstate commerce — may protect its people and their property against such dangers, taking care always that the means employed- to that .end do not go beyond the necessities of the case or unreasonably burden the exercise of privileges secured by the Constitution of the United States.” . (Reid v. Colorado, 187 U. S. 137-151.) And in Railroad Co. v. Husen, 95 U. S. 465-472, the right of a state to pass sanitary laws for the protection of life, health or property within its borders, and to prevent persons and animals suffering from contagious or infectious diseases from entering the state, is expressly admitted, so long as such laws do not interfere with transportation into or through the state beyond what is necessary for its self-protection. It might not be out of place to suggest that it may at least be questionable whether either animals infected with an infectious or contagious disease, or articles containing the germs of disease, the introduction of which into a state would endanger the health of its domestic ani*267mals or its inhabitants, can be regarded as articles of commerce exempt from state police regulations.
It is further contended that the statute is unconstitutional by reason of some defect in its title; and counsel for plaintiff in error cites Section 23 of Article 3 of the Constitution of Wyoming, but that section has no reference to the title of an act. He then purports to quote from another provision of our constitution but does not quote it correctly. He then quotes the title to Chapter 57, S. L. 1897, and states in his brief that “the legislature of 1897 enacted Chapter 30 headed Sheep Inspectors entitled 'An act to amend Chapter 57 of the Session Laws of 1897, approved March 1st, 1897/” etc. Chapter 30, S. L. 1897, has no reference whatever to Chapter 57, S. L. 1897, and relates to an entirely different subject. The brief in this respect is so unintelligible that it presents no question.
It is further contended that the district court of Natrona County had no jurisdiction of the offense, for the reason that Natrona is an interior county and that the offense, if committed at all, must have been committed in the county which the sheep first entered. We think the point is not well taken. It is stated by counsel in argument that the sheep were shipped 'by rail to a station in Natrona County, that being their destination, and there is nothing in the record to the contrary. The statute does not attempt to prohibit shipments in that manner of such sheep through the state or through any county, but prohibits the bringirig into any part of the state diseased sheep, the effect of which would be to endanger the health of its domestic sheep.
We find no error in the record and the judgment of the district court is affirmed. Affirmed.
PoTTRR, C. J., and ScoTT, J., concur.